Exhibit 10.2

 

EXECUTION VERSION

 

SFX ENTERTAINMENT, INC.
430 Park Avenue
New York, New York  10022

 

March 14, 2014

 

Jeffery Callahan
Lucas King
West Loop Management I, LLC
400 N. May St. Suite 202
Chicago, Illinois  60642

 

Gentlemen:

 

Re:                             Amendment to Asset Contribution Agreement

 

Reference is made to that certain Asset Contribution Agreement dated as of
February 18, 2014 (the “Contribution Agreement”), by and among SFX
Entertainment, Inc., a Delaware corporation (“Parent”).  SFX-React Operating
LLC, a Delaware limited liability company wholly owned by Parent (“Acquiror”,
and together with Parent, the “Acquiring Parties”), West Loop Management I, LLC,
an Illinois limited liability company (“Transferor”),  Jeffery Callahan, an
individual resident of Indiana and a member of Transferor (“Callahan”), Lucas
King, an individual resident, of Illinois and a member of Transferor (“King”),
Nick Karounos, an individual resident of Illinois and a member of Transferor
(“Karounos”), and Sam Cappas, an individual resident of Indiana and a member of
Transferor (“Cappas”, and together with Callahan, King, and Karounos, the
“Members”).  The Members and the Transferor are collectively referred to herein
as the “Transferor Parties”.  All capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Contribution Agreement.

 

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.             Amendment to Contribution Agreement.  The Contribution Agreement
is hereby amended as follows:

 

A.            Article 2 is hereby amended such that the following shall be added
as a new Section 2.10:

 

2.10        Nasdaq Cap.  Notwithstanding anything in this Agreement to the
contrary, if any issuance of Parent Common Stock pursuant to this Agreement
would, in the good faith judgment of the Acquiring Parties, require shareholder
approval pursuant to NASDAQ Stock Market, Equity Rule 5635(a), then (1) the
number of shares of Parent Common Stock to be issued (the “Newly Issued Shares”)
shall be reduced such that the sum of the Newly Issued Shares and all other
shares of Parent Common Stock previously issued pursuant to this Agreement
equals 19.99% of the total number of shares of Parent Common Stock outstanding
as of the Closing Date, prior to the issuance of the

 

1

--------------------------------------------------------------------------------


 

Consideration Shares (the “Nasdaq Cap”); and (2) the Acquiring Parties shall pay
cash in lieu of any shares of Parent Common Stock that would have been issued
pursuant to this Agreement but for the application of the Nasdaq Cap; such that
there cannot, under any circumstances, be an issuance of Parent Common Stock
pursuant to this Agreement of 20% or more of the Parent Common Stock outstanding
as of the Closing Date, prior to the issuance of the Consideration Shares.

 

B.            Section 2.5 is hereby amended such that the reference to “NASDAQ
Stock Market, Equity Rule 5635(d)” contained therein shall be replaced by a
reference to “NASDAQ Stock Market, Equity Rule 5635(a)”.

 

C.            Section 10.1(a) is hereby amended such that the reference to
“March 17, 2014” contained therein shall be replaced by a reference to “April 4,
2014”.

 

2.             Waiver of Certain Conditions.  The Acquiring Parties hereby waive
the conditions set forth in Section 6.8 of the Contribution Agreement; and thus
the same shall not be a basis upon which the Acquiring Parties shall be excused
from consummating the transactions contemplated by the Contribution Agreement.

 

3.             Full Force and Effect.  Except as set forth above, the
Contribution Agreement remains in full force and effect.

 

4.             Miscellaneous.  This letter agreement is subject to all of the
terms, conditions and limitations set forth in Article 11 of the Contribution
Agreement, which sections are hereby incorporated into this letter agreement,
mutatis mutandis, as if they were set forth in their entirety herein.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

 

 

SFX ENTERTAINMENT, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

Name:

Sheldon Finkel

 

Title:

Vice Chairman

 

 

 

 

 

SFX-REACT OPERATING LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

Name:

Sheldon Finkel

 

Title:

Vice President

 

[Signatures continue on following page.]

 

[Signature page to SFX-West Loop Letter Agreement]

 

--------------------------------------------------------------------------------


 

 

WEST LOOP MANAGEMENT I, LLC

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Nick Karounos

 

Name:

Nick Karounos

 

Title:

Manager

 

 

 

 

 

JEFFERY CALLAHAN

 

an individual resident of Indiana

 

 

 

 

 

/s/ Jeffery Callahan

 

 

 

 

 

LUCAS KING

 

an individual resident of Illinois

 

 

 

 

 

/s/ Lucas King

 

 

 

 

 

NICK KAROUNOS

 

an individual resident of Illinois

 

 

 

 

 

/s/ Nick Karounos

 

 

 

 

 

SAM CAPPAS

 

an individual resident of Indiana

 

 

 

 

 

/s/ Sam Cappas

 

[Signature page to SFX-West Loop Letter Agreement]

 

--------------------------------------------------------------------------------